Gill, C. J.
The pleadings show the appellant to be a citizen of the United States, and also show that appellant claims the land in controversy by virtue of a purchase made from Margaret James, the widow of a George D. James, deceased, who was the father-in-law of Virginia C. James, the grandfather of Eula Jamison, Osie James, the plaintiffs. Inasmuch as this court has held repeatedly that a United States citizen could only hold Chickasaw lands under a Chickasaw or Choctaw citizen, and appellant does not claim to hold under such citizen, but to hold in his own right, and by virtue of a purchase from such citizen, we are constrained to hold in this case, at the outset, on the pleadings of the case, that his rights, whatever they are, could only be taken to be those of the rights of a United States citizen in possession of Chickasaw lands, the pleadings showing him to have such possession, and subject to be ousted at any time by virtue of any Chickasaw citizen having title to said premises by due process of law. Sass vs Thomas, 3 Ind. Ter. Rep. 536 (64 S. W. 528);Sass vs Thomas,4 Ind. Ter.Rep. p. (69 S. W. 893); Ikard vs Minter, 4 Ind. Ter. Rep. p. (69 S. W. 852) Fraer vs Washington, 4 Ind. Ter.Rep. p. (69 S. W.835); Hockett vs Alston, 110 Fed. 910, 49 C. C. A. 180. It is a rule well estab*638lished that the plaintiff in an action of ejectment must recover, if at'all,'bn the strength of his' own title, add hot upon the weakness of the title of'1 his 'adversary. Myers vs Mathis, 2 Ind. Ter. Rep., 3, (46 S. W. 178); Apel vs Kelsey, 47 Ark. 413, 2 S. W. 102.
We might, then, ,inquire first-in this c,ase, what was the title to which appellant .claims ownership and the right to ownership to. these-lands? A.nd if that question can be solved satisfactorily one or other way, plaintiffs’ right to recover herein, or not to recover, can be easily determined.
In effect, plaintiffs say that Margaret James released her right in these premises in the settlement made with her husband, their grandfather, upon an agreement of separation. They say that, upon the death of their grandfather, Margaret James made a settlement with Love, as administrator, of her property rights, in their grandfather’s estate, in which she released to said Love, as administrator and/ agent of plaintiffs, the premises involved herein; that thereafter she again asserted claims to these premises, and ousted said Love from his possession; that she brought- suit in the Chickasaw courts for possession of the premises, and said courts found against her claim, and found that the right to the premises was in the plaintiffs, and that she was thereby concluded from asserting any claim or right in and to these premises; and that her alienees or transferees were bound by said judgment, the same being res adjudicata. In other words, the title to this property was tested in the Chickasaw courts, and determined'to be in plaintiffs, and upon that adjudication the present plaintiffs rest their title to the premises involved, in this controversy.
• In the evidence in the case, plaintiffs produced the judgments of the Chickasaw courts, namely, the judgment of the district court of the Chickasaw Nation, and likewise the judgment of the supreme court of the Chickasaw Nation on appeal, *639finding the title to the premises in controversy in the plaintiffs in a suit wherein Margaret James was planitiff, and Love, as administrator, was defendant. It is claimed by appellants that .said judgments so introduced, were incompetent, for uncertainty, and that defendant in this action is not bound by them, because their effect was supplemented by testimony: The judgment •of the district court of the Chickasaw Nation reads as follows “Civil Docket, District Court, Chickasaw Nation. Mrs. Margaret E. James vs Overton Love, Administrator. Disputed Property. G. D. James Estate. Case continued until January term, 1887. July, 1886, called, and set to be called again on the seventeenth. Mutual agreement. 1-4-87. Trial commenced January 18, 1887, and concluded January 27, 1887, and decided in favor of the defendant. Costs assessed against plaintiff thirteen hundred and eighty-nine dollars and fifteen cents.- Rents and money, thirteen hundred and forty dollars. Total amount twenty-seven hundred and twenty-nine dollars and fifteen cents. Appeal to the Supreme Court granted.” On appeal this case came up before the Supreme Court of the Chickasaw Nation, which court met on Friday, April 8, 1887. “Present: J. B. Harris, Chief Justice, Hon. Sam Love and Simon Seeley, Associate Justices. Court opened case of Mrs. Margaret E. James vs Overton Love, Administrator of G. D. James Estate. Hon. Sam Love was disqualified and in his place Wall Alexander was then qualified as special judge pro tern, to sit in the case. Evidence was introduced. Court adjourned from time to time, hearing the evidence until April 9th, 1887.” Court met pursuant to adjournment. Bench all present. The evidence in the case was then concluded, and after some arguments by counsel on both sides the case was submitted to the court for their decison. The court ■ after some deliberation decided that the will is good, and hereby confirms the decision of the lower court. Signed by the several judges, and attested by the clerk. It seems from the evidence in the case that an attempt was made to prove a nuncupative *640will of G. D. James' estate before the Chickasaw courts in connection with the agreements and division of property between G. D. James and his wife, Mrs. Margaret E. James. What that will was, does not appear in the testimony herein, except that George James had told several parties that his property was all for Jennie and the children. Jennie was his son's wife.
In the testimony in the case on behalf of the defendant there was introduced, without objection, the following ac't or statute of the Chickasaw Nation:
“Section 1. Be it enacted by the Legislature of the Chickasaw Nation, that from and after the passage of this act, the property of all persons who die intestate or without a will shall descend to the legal wife or husband and their children.
“Sec. 2. Be it further enacted that in case such deceased person has neither wife nor husband, nor children, his or her grandchildren, if any, shall inherit the estate.
“Sec. 3. Be it further enacted that in case there be no grandchildren, then the brother or sister shall inherit and the next in kin shall be the father or sister of either of them. Be it further enacted that in case such person has neither wife, nor husband, children nor grandchildren, brother or sister, father or mother, then the property shall descend to the half-brothers and sisters of the deceased and their legal issue.”
Appellant waives the first four errors assigned, and his first assignment of error is: “ (5) The verdict of the jury is contrary to the law, and is not supported by sufficient evidence, in that the evidence shows that at the date of the death of George D. James the said James was the owner of the property designated on the map introduced in evidence as the 'Pasture Place,' and that Margaret E. James, whose title the defendant Holford has and had, was the sole and only heir of said George D. James, *641and by inheritance became the sole and only owner of said pasture place.” Appellant insists that George D. James died ■ intestate, without issue,'his only son having died preceeding him, and left a wife surviving him; that said wife, Margaret E. James, under the Chickasaw statute, as his sole heir, inherited all his property of which he died seised or possessed. We do not think this contention of the appellant can stand in this case If it be conceded that Margaret James was the sole heir of George D. James, deceased, as his widow, under the Chickasaw law, she would then have a right to dispose of this land to any other Chickasaw citizen as she saw fit. It is contended by appellees, both in their pleadings, and with some evidence to support it, that after the death of G. I). James the administrator, Love, had a settlement with her, in which she gave this property to him as administrator of the estate, and as agent of* appellees, and that the administrator assumed possession of the property. Not only was this the case, but she thereafter undertook to renounce such disposition of the premises by ousting appellees therefrom, and brought suit in the Chickasaw courts to establish her resumed ownership of said premises, and these courts decided against her, and decided that the premises in controversy belonged to appellees. And we think the question as decided by the Chickasaw courts would be res adjudicata as to Margaret James, and consequently as to her alienees or assignees or tenants. An examination' of the court's instruction in this case given to the jury shows that such instructions left to the jury the question as to whether or not the Chickasaw courts had decided the title of the premises in appellees and against Margaret James. The jury, by their verdict, found, on the evidence in the ease, that such court had .fixed the title in appellees. The court's instructions were fair, there was evidence to support this condition of affairs, and we do not see wherein there was error in the court overruling the motion for a new trial and in pronouncing judgment upon the verdict in favor of appellee; and, while we *642have examined all of the errbrs complained of, they all turn on the pivotal point of the court's instructions and of requested instructions by appellant, which, in our view of this case as to his relation to these premises, he was not in position to request.
We think the judgment of the court below ought to be affirmed, which action is taken accordingly.
Clayton and Raymond, JJ., concur.